                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 18–19–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 LEVITICUS LEE LEVERITT,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on January 15, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Leviticus Lee Leveritt’s guilty

plea after Leveritt appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of possession with the

                                           1
intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) as set

forth in Count I of the Superseding Information, and one count of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) as set forth in Count

II of the Superseding Information. Defendant further agrees to the forfeiture

allegation in the Superseding Information. In exchange for Defendant’s plea, the

United States has agreed to dismiss the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

82), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Leviticus Lee Leveritt’s motion to

change plea (Doc. 67) is GRANTED and Leviticus Lee Leveritt is adjudged guilty

as charged in Counts I and II of the Superseding Information.

      DATED this 31st day of January, 2019.




                                         2
